Citation Nr: 0213253	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  95-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for psychiatric 
disorders (other than a personality disorder), to include 
major depression with recurrent psychotic features, bipolar 
disorder, organic mood disorder, adjustment disorder with 
mixed emotional features, psychoactive substance-induced 
mental disorders, cyclothymia, and post-traumatic stress 
disorder (PTSD). 

3.  Entitlement to service connection for trigeminal 
neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 16, 1975, to 
November 10, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The Board notes that the veteran's July 1995 motion to 
dismiss his appeal and to reopen claims for entitlement to 
service connection including for a personality disorder was 
not construed by the RO as a withdrawal of the veteran's 
appeal.  Based upon the evidence of record, the Board concurs 
that the veteran's July 1995 correspondence indicates his 
desire to continue his appeal of this issue. 


REMAND

In a VA Form 9 dated and received by the RO in Marc h 2002, 
the veteran requested a Board hearing at the RO (i.e., Travel 
Board hearing).  To accord the veteran due process, the RO 
should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).

The record indicates that the veteran is incarcerated in a 
Texas penal institution.  However, in Wood v. Derwinski, 1 
Vet. App. 190 (1991), the Court cautioned those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement.  The Court further noted that such individuals 
are entitled to the same care and consideration given to 
their fellow veterans.

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claims for service connection for a 
personality disorder; psychiatric 
disorders other than a personality 
disorder, to include major depression 
with recurrent psychotic features, 
bipolar disorder, organic mood disorder, 
adjustment disorder with mixed emotional 
features, psychoactive substance-induced 
mental disorders, cyclothymia, and PTSD; 
and trigeminal neuralgia.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

As necessary, efforts to coordinate with 
prison security officials should be made 
if the veteran remains incarcerated at 
the available hearing time.  If a hearing 
cannot be scheduled in view of the 
circumstances, or the veteran does not 
otherwise appear for a scheduled hearing 
without good cause, documentation to that 
effect should be added to the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




